REASONS FOR ALLOWANCE
1.	Claims 1, 7 – 9, and 15 – 25 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	The Specification filed 11/15/2021 is entered.
	The Terminal Disclaimer filed 11/15/2021 overcomes the double patenting rejection on the claims.
	Applicants amend claim 8 to address the claim objection.
	Applicants amend claim 1 to incorporate the allowable subject matter of claims 3, 4, 6, and including any intervening claims.
	Independent claims 9 and 15 are amended in the same matter as claim 1.  
According to a prior art search on the claimed invention, Zhu et al. (Pub. No.: US 2018/0054809 A1) disclose an invention where if the second information and the first information jointly compose the identification information of the user equipment, after obtaining the second information, the first user equipment may determine, according to the first information and the second information, whether the first field carries the first DCI of the first user equipment. In this case, if the identification information including the first information and the second information is consistent with identification information of the first user equipment, the first user equipment may determine that the first field carries the first DCI; if the identification information including the first information and the second information is inconsistent with the identification information of the first user equipment, the first user equipment may determine that the first field does not carry the first DCI (para. 0188).  However, Zhu et al. do not disclose the claimed features as recited in claims 1, 9 and 15 when considering each claim individually as a whole. 

3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .




/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473